Pee Curiam :
This is an appeal in a reappraisement matter. It comes on for hearing on the motion of -appellant to reverse the judgment of the court below and to remand the cause, the motion being based upon the contention that the court below has failed to state its action in a written decision, setting forth the facts upon which the finding was based and the reasons therefor, as provided by section 501 of the Tariff Act of 1922. It is conceded by counsel for appellee, on argument, that the statute has not been complied with in the respect complained of. This is also clearly shown by the printed record before us. The appeal is therefore not before us in such form that we may, in justice to the parties or to the court below, properly dispose of it. Following our decision in Downing & Co. v. United States, 15 Ct. Cust. Appls. 235, T. D. 42243, and cases therein cited, the judgment of the court below should be and is reversed and the cause remanded, with directions to the court below to state its action herein in a written decision, setting forth the facts upon which the finding was based and the reasons therefor, as is provided by the statute aforesaid.